UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

LUCINDA A. JOHNSON,

                                   Plaintiff,
          -v-                                         5:19-CV-852
                                                     (DNH/ATB)


EMPOWER FCU,

                                   Defendant.

--------------------------------

APPEARANCES:

LUCINDA A. JOHNSON
Plaintiff pro se
211 Kensington Place
Syracuse, NY 13210


DAVID N. HURD
United States District Judge

                                    DECISION and ORDER

          Pro se plaintiff Lucinda A. Johnson brought this civil rights action pursuant to 42

U.S.C. § 1983. On July 24, 2019, the Honorable Andrew T. Baxter, United States Magistrate

Judge, advised by Report-Recommendation that plaintiff's complaint be dismissed in its

entirety without prejudice for lack of subject matter jurisdiction. No objections to the Report-

Recommendation have been filed.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).
         Therefore, it is

         ORDERED that

         1. Plaintiff's complaint is DISMISSED IN ITS ENTIRETY WITHOUT PREJUDICE

and without leave to amend; and

         2. The Clerk is directed to enter judgment accordingly and close the file.

         IT IS SO ORDERED.




Dated: August 19, 2019
       Utica, New York.




                                             -2-
